WHITING, P. J.
Relator and other legal voters of the city of Sioux Falls petitioned the respondents as the board of commissioners in and for, said city, asking that an election be called whereat the qualified voters of such city might determine whether such city should be governed, as theretofore, by a board of five commissioners, or whether it should be governed by a board of three commissioners. The respondents refused to call such election. Relator sougbf'and obtained an alternative writ of mandamus, commanding them to call such election or else show cause why they failed so to do. Return was made, wherein respondents made return that they had not called such election, and wherein they set forth their reasons for not calling it. Upon such return a peremptory writ was denied, and relator appealed from the judgment order denying such writ.
No question is raised’ as to the sufficiency of the petition presented, providing there is any law authorizing and requiring the respondents to call such election; but respondent contends that there is no law authorizing the calling thereof. In the year 1907 the Legislature enacted chapter 86, Session Laws 1907, the same being a law of 137 sections, entitled “An act to provide for the incorporation of cities under commission.” Under this act the board of commissioners consisted of five members. The city of Sioux Falls became incorporated under this law, and was so incorporated at the time the petition above referred to was presented to respondents. The Legislature afterwards enacted chapter 57 of the Laws of 1909, amending sections 22, 23, 36, 59,, 125, 126, and 134 of chapter 86, supra, and chapter 158, Laws 1909, amending section 54 of said chapter 86. No question is raised as to the validity of these amendatory laws. In the year 1911 the Legislature attempted to further amend the laws providing for the incorporation of cities under commission, and to that end enacted chapter 97, Laws 1911. Upon the validity of this last law depend the rights of relator. This law was entitled “An act to amend sections 3, 4, 10, 12, 15, 18, 19, 23, 54, 61, 82, 106, no, 116, 121, and 122,- of chapter 86 of the Laws of South Dakota for the year 1907, as amended by chapters 57 and 158 of the Laws of 1909 for the state of South Dakota, providing for cities under commission.” It will be noticed, from the wording of the above title, that the 1911 law purports to amend several *296sections of the 1907 law that had not been amended by either of the 1909 laws, and upon this fact respondents base their chief contentions.
A reading of the 1911 law discloses that the chief thing sought b.y its enactment was the providing of a right in, and a way for, the people of a city to incorporate their city as a city under a board of three commissioners rather than of one under five, if the voters so desired — the prior law being amended wherever necessary in order to provide for either a board of three or one of five commissioners. Sections 3 and 4 of the 1907 law provided for the presenting of petition's and the calling of elections to determine whether a city should incorporate under the commission form. The 1911 law amended these sections, so that they also- provide for the presenting of petitions and the calling of elections to determine whether a city shall incorporate under commission form of government with three or five commissioners, or, if already under five commissioners, whether it shall change to three. •
[1,2] Respondents contend that sections 3 and 4 of the 1907 law are not amended by the 1911 law, for the reason that, as they contend, the title of the 1911 law is insufficient under which to amend any section, except one that had already been amended by the 1909 laws- — in other words, they contend that the phrase “as amended by chapter 57 and 158 of the Raws of 1909,” refers to and modifies the words “sections, 3, 4,10,■ * * *” rather than the words “chapter 86”; that, therefore, the title to the act of 1911 gives notice that such act only amends sections that had already been-amended in 1909, and, inasmuch as the Raws of 1909 did not amend sections 3 and 4, the law of 1911 was invalid wherein it attempted to amend said sections 3 and 4. To us such 'contention seems utterly without merit. Followed to its legitimate conclusion, not one section of the 1911 law would be valid. The title of such law, construed as respondent would construe it, would recite that the several sections therein referred to had each and every one of them been amended by both of the 1909 laws; and, it being true that not one of such sections had been amended by -both of such laws, it would follow that under such title the whole law was unconstitutional and therefore invalid. But it is true •that “chapter 86 * * *” was amended by “chapters 57 and 158 of the Raws of 1909,” and it is very clear to us that it is to *297the words “chapter 86 * * *” that the words “chapters 57 and 158 * * *” refer and relate. Moreover, no rule of law is better settled than that such a construction, if it be a reasonable one, should be placed upon the title as well as upon the body of a statute as will render the statute valid and carry into effect the clear will of the framers thereof; and -it would certainly be without support either of reason or legal authority — which authority should conform to reason — to give to this title the construction urged by respondents, and follow such construction with a holding that all of chapter 97, Laws 1911. is invalid, rather than to give to it the construction clearly intended by its framers, and then hold the law valid.
[3] Respondents further urge that the section of the law of 1911 which amends section 3 of the law of 1907 is so uncertain in its meaning that they “can find no plain, specific, or intelligent direction or method proposed as to how to submit to the electors, * * * and comply with the law, the question whether the governing board * * * should be reduced to three commissioners or not.” The amendment of 1911 provides -for the submission of this question in the same manner as the original law provided for the submission of the question of incorporatinig under a commission, and respondents’ city as well as several other cities of this state, have had no trouble in following such law and in becoming incorporated thereunder. Respondents’ contention in this respect is utterly without 'any merit whatsoever.
Respondents also profess to find something indefinite in section 4 as amended, which section, among other things, provides the forms of ballot to be used in submitting the different questions that can be submitted. From their brief one would conclude that they thought they must submit twoi questions: (1) Whether the city shall go under commission form of government; (2) whether the city shall have three or five commissioners. Respondents seem to fear that the voters might elect not to organize under the commission form, and at the same time, by their votes, declare the number of commissioners they desire. We see no reason for respondents to trouble themselves about what might happen to those cities who are for the first time voting upon whether they shall adopt the commission form of government. Sioux Falls has already taken this step, and under the statute respondents could not *298■submit the question of changing back to their old form of government. The only question for respondents to submit to the voters is whether the number of commissioners shall be changed; and the section, as amended, provides the form o-f ballot to be used in submitting this question, as well as the method of marking same so as to express one’s choice.
Appellant was clearly entitled to the peremptory writ asked for, and the judgment’ order appealed from is reversed, and the trial judge is directed to issue the writ prayed for.